Proceeding pursuant to CPLR article 78 (brought on in the Appellate Division of the Supreme Court in the Third Judicial Department, CPLR 506, subd. [b], par. [1]) for an order directing a Justice of the Supreme Court to sign and approve a certificate of incorporation for the “Joint Action Force for Community Organization, Inc.”, a proposed not-for-profit corporation, and for other similar relief. No answer has been served. Petitioners are entitled to the approval of said certificate (cf. Matter of Association for Preservation of Freedom of Choice v. Shapiro, 9 N Y 2d 376). We treat this as an application pursuant to CPLR 5704 (subd. [a]) rather than for article 78 relief. The order of January 24, 1972, denying the application for approval of the certificate of incorporation of the Joint Action Force for Community Organization, Inc., is vacated and said certificate dated April 8, 1971, is approved pursuant to section 404 of the Not-For-Profit Corporation Law. Settle order on notice. Greenblott, J. P., Cooke, Sweeney, Simons and Kane, JJ., concur.